Judgment, Supreme Court, New York County, entered January 9, 1979, is affirmed, without costs. Fingerprinting of prospective grand jurors constitutes a minimal invasion of privacy, further ameliorated by the reasonable directions of Special Term that prints transmitted for verification to any agency of government shall not be retained of record, unless already on file, with a choice given each prospective juror to have the prints returned. A grant of an option to evade any form of jury service by refusing to be printed would contribute to the undermining of the principle of universality of service. There are too many avenues of evasion already open. Concur—Sandler, Sullivan, Bloom and Markewich, JJ.